DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 29 June 2022 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant’s arguments filed 29 June 2022 have been fully considered.

    PNG
    media_image1.png
    210
    719
    media_image1.png
    Greyscale

-in response to the above remark, the Office respectfully notes that the equation on page 10 and in claim 19 does not include a variable for force / “restoring force” and, thus, does not provide a basis for determining “restoring force” from “variable stiffness”;

    PNG
    media_image2.png
    79
    640
    media_image2.png
    Greyscale

-in response to the above remark, the Office respectfully notes that “resonance target detuning frequency”, which is a mathematical parameter, is claimed as part of the intended results in claims 1 and 15.

Specification
The disclosure is objected to because of the following informalities:  
In the amendments to the specification filed 29 June 2022, “Δf” (both instances) should be changed to a term including --f-- as a base term with an added subscript (note: “target frequency” describes a state value, not a change/shift in value) OR --shift-- should be added before “Δf” (both instances)(note: “Δf” describes a change/shift in value, not a state value). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter situation).


In claim 1, the limitation recited as “the controller is configured to calculate the magnitude of the restoring force applied by the at least one non-contact bearing based on a variable stiffness of the at least one non-contact bearing” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Applicant’s arguments filed 29 June 2022 state “The variable stiffness of the at least one non-contact bearing is used in the mathematical formula on page 10 of the specification and in claim 19”. However, the equation on page 10 does not include a mathematical variable representing force / “restoring force”. Furthermore, the only mention of determining a “restoring force” is at pg.12:ll.8-12 stating “The restoring force F provided by the non-contact bearings 34, 35, 36 is known from a look-up table or from sensitivity coefficients”, which does not involve the equation of page 10. Due to an identical instance, this rejection also applies to claim 15. Due to dependency, this rejection also applies to claims 2-13 and 16-20 (note: the recitation of claim 20 stating “the controller is configured to calculate the magnitude of the restoring force” is considered as referring to the corresponding claim 1 limitation, not establishing a new calculation). 

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation(s) recited as “a resonance detuning target frequency” and/or “the controller is configured to calculate the magnitude of the restoring force applied by the at least one non-contact bearing based on a variable stiffness of the at least one non-contact bearing” were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Reference is made to the following sections of MPEP 2161.01(I):
“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”;
“When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.”
In the instant case, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the parameter “resonance detuning target frequency” (i.e., Δf at pg.10:ll.13-16) is determined. The specification at pg.10:ll.13-14 states “A resonance detuning target frequency Δf can then be determined…”, but there is no indication of how (i.e., mathematical formula, prose, flow chart, etc.) it is determined. 
Furthermore, the disclosure does not provide an algorithm in the form of a mathematical formula, prose, or a flow chart that describes how the variable “magnitude of the restoring force” is determined based on “variable stiffness of the at least one non-contact bearing” (note: the equation on page 10 does not include Δf or L1f). Due to an identical instance, this rejection also applies to claim 15. Due to dependency, this rejection applies to claims 2-13 and 16-20 (note: the recitation of claim 20 stating “the controller is configured to calculate the magnitude of the restoring force” is considered as referring to the corresponding claim 1 limitation, not establishing a new calculation).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “a controller configured to control a magnitude of a restoring force applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter such that a modal stiffness of the shaft is modified at all modal locations except a location of the at least one contact bearing such that one or more natural frequencies of the bearing arrangement are moved away from one or more external forcing frequencies by a resonance detuning target frequency” is unclear. The recitations following “such that” describe the physical effects of the control scheme on the claimed apparatus, but the term “resonance detuning target frequency” is a mathematical term (see Applicant’s arguments filed 29 June 2022 stating “The first use of ‘resonance detuning target frequency’… [describes] the amount by which the frequencies change”, which forms the basis for the instant rejection), not a physical parameter. In order to overcome this rejection, the Office recommends clearly separating the physical effects of the control scheme from the calculations performed by the controller. Due to analogous instances, this rejection also applies to claims 15 and 20. Due to dependency, this rejection also applies to claims 2-13 and 16-19.

In claim 19, the presented equation in combination with the antecedently limitation “the controller is configured to calculate the magnitude of the restoring applied by the at least one non-contact bearing based on the following equation:” renders the claim indefinite since the equation does not include a variable for force / “restoring force” (note: Applicant’s arguments filed 29 June 2022 stating “Claim 1 (and similarly claim 15) however has been amended to clarity that ‘the controller is configured to calculate the magnitude of the restoring force applied by the at least one non-contact bearing based on a variable stiffness of the at least one non-contact bearing’ (emphasis added). This variable stiffness of the at least one non-contact bearing is used in the mathematical formula on page 10 of the specification and in claim 19” infers that force / “restoring force” is directly calculated using the equation on page 10 and in the instant claim, which forms the basis for the instant rejection).



Examiner’s Comment
Although the instant claims are not rejected over prior art, allowability cannot be determined in light of the 35 U.S.C. 112(a) issues/rejections set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745